18-03197-FPC11   Doc 1   Filed 11/19/18   Entered 11/19/18 16:42:39   Pg 1 of 7
18-03197-FPC11   Doc 1   Filed 11/19/18   Entered 11/19/18 16:42:39   Pg 2 of 7
18-03197-FPC11   Doc 1   Filed 11/19/18   Entered 11/19/18 16:42:39   Pg 3 of 7
18-03197-FPC11   Doc 1   Filed 11/19/18   Entered 11/19/18 16:42:39   Pg 4 of 7
18-03197-FPC11   Doc 1   Filed 11/19/18   Entered 11/19/18 16:42:39   Pg 5 of 7
18-03197-FPC11   Doc 1   Filed 11/19/18   Entered 11/19/18 16:42:39   Pg 6 of 7
18-03197-FPC11   Doc 1   Filed 11/19/18   Entered 11/19/18 16:42:39   Pg 7 of 7
